DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 06/06/2022, the Applicant elected without traverse Group I (claims 2-12) and withdrew claims 13-16 of non-elected Groups II and III in a reply filed on 07/29/2022.
Claim 1 is cancelled.
Currently, claims 2-12 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/16/2020. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) 
DISPLAY DEVICE WITH A CONTROLLED THICKNESS
(Clean Version)
DISPLAY DEVICE WITH A CONTROLLED THICKNESS
Claim Objections
Claim 12 is objected to because of the following informalities: 
	Regarding claim 12, in line 3, “wiring line of a gate driver” should read “a wiring line of a gate driver.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 2 is indefinite, because:
	First, the limitation “in order from a lower layer” renders the claim indefinite. It is unclear whether the underlayer, the first insulating film, the semiconductor layer, the second insulating film, the first metal layer, the first electrode and the first and second resin layers form in sequence as the lower layer or if these layers form in sequence from the lower layer. The limitation will be interpreted as the layers form in sequence as the lower layer. 
	Second, the limitation “a maximum film thickness in a frame region” renders the claim indefinite. The claim does not define such maximum film thickness is of which layer(s).  The limitation will be interpreted as the maximum film thickness of the underlayer, the first insulating film, the semiconductor layer, the second insulating film, the first metal layer, the first electrode and the first and second resin layers in the frame region.
	Claim 3 is indefinite, because it is unclear whether the limitation “a maximum film thickness from the lower face of the first insulating film in the frame region to the upper face of the second resin layer in the frame region” in lines 7-9 is the same “a maximum film thickness from a lower face of the first insulating film in the frame region to an upper face of the second resin layer in the frame region” in lines 3-5 of the same claim 3. The limitation will be interpreted as the same maximum film thickness, and in this case, “a maximum film thickness” in line 7 is suggested to amend as “the maximum film thickness.”
	Claim 5 is indefinite, because the limitation “in order from a lower layer” renders the claim indefinite. It is unclear whether the underlayer including a lower layer resin layer, an inorganic layer and an upper layer resin layer form in sequence as the lower layer or if these layers form in sequence from the lower layer. The limitation will be interpreted as the layers form in sequence as the lower layer.
	Claim 9 is indefinite, because:
	First, the limitation “the upper face of the second resin layer in the display region” in line 6 was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the maximum film thickness from the lower face of the first insulating film in the frame region” in lines 7-8, in which “the maximum film thickness” was not mentioned before. There is insufficient antecedent basis.
	Third, the limitation “the maximum film thickness from the lower face of the first insulating film in the frame region” in lines 7-8, in which “the lower face” was not mentioned before. There is insufficient antecedent basis.
	Lastly, the limitation “the upper face of the second resin layer in the frame region” was not mentioned before. There is insufficient antecedent basis.
	Claim 10 is indefinite, because:
	First, the limitation “the upper face of the second resin layer in the display region” in line 3 was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the upper face of the second resin layer in the frame region” in lines 4-5 was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 3-12 necessarily inherit the indefiniteness of the claims on which they depend.
I. Prior-art rejections based on Maruyama
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0243782 A1 to Maruyama.

    PNG
    media_image1.png
    438
    691
    media_image1.png
    Greyscale

	Regarding independent claim 2, Maruyama in Figs. 1 and 7 teaches a display device 100 (¶ 41, display device 100) comprising: 
an underlayer 101 (¶ 42, substrate 101), a first insulating film 701 (¶ 42, undercoat layer 701 includes silicon oxide film 701a, silicon nitride film 701b & silicon oxide film 701c, which are formed of insulating materials) contacting an upper face of the underlayer 101 (Fig. 7), a semiconductor layer 703, 706 (Fig. 7 & ¶ 44, TFT 703 is a polysilicon TFT which includes a polysilicon 706), a second insulating film 704 (¶ 44, gate insulating film 704), a first metal layer 705 (¶ 44, gate electrode 705 formed of metal MoW), a first resin layer 710 (¶ 47, planarization film 710 formed of organic resin), a first electrode 711 (¶ 48, transparent conductive film 711), and a second resin layer 719b (¶ 54, organic resin 719b), in order from a lower layer 710, 705, 719b (Fig. 7), 
wherein at least one of the underlayer 101, the first resin layer 710, and the second resin layer 719b is a thin film layer 101, 710, 719b (Fig. 7) having a maximum film thickness in a display region 760 (¶ 53, display region 760) provided with a light-emitting element 717 (¶ 52, organic layer 717 is an organic EL layer) being thicker than a maximum film thickness in a frame region 770 (¶ 48, peripheral region 770) surrounding the display region 760 (Figs. 1 & 7, a maximum thickness of at least one of the layers 101, 710, 719b (including any combinations of the layers 101, 710 and 719b) in the display region 760 is thicker than a maximum thickness of the layer 101, 710 or 719b in a portion of the frame region 770)
wherein the underlayer 101 includes a resin layer 501, 504 (¶ 32, first resin layer 501 or second resin layer 504).
Regarding claim 3, Maruyama in Figs. 1 and 7 further teaches the thin film layer 101, 710, 719b includes the underlayer 101 (Fig. 7).
	Regarding claim 5, Maruyama in Fig. 7 further teaches the underlayer 101 includes a lower layer resin layer 501 (¶ 32, first resin layer 501), an inorganic layer 502-503 (¶ 32, first inorganic insulating layer 502 & second inorganic insulating layer 503), and an upper layer resin layer 504 (¶ 32, second resin layer 504), in order from a lower layer 101 (Fig. 7).
	Regarding claim 7, Maruyama in Fig. 7 further teaches the thin film layer 101, 710, 719b is at least one of the first resin layer 710 and the second resin layer 719b (Fig. 7).
	Regarding claim 8, Maruyama in Fig. 7 further teaches a sum of maximum film thicknesses of the first resin layer 710 and the second resin layer 719b in the display region 760 is thicker than a sum of maximum film thicknesses of each of the first resin layer 710 and the second resin layer 719b in the frame region 770 (Fig. 7, the sum of maximum thicknesses of layers 710 and 719b in the display region 760 is thicker than that of layers 710 and 719b in a portion of the peripheral region 770).
Regarding claim 9, Maruyama in Fig. 7 further teaches each of a maximum film thickness of the first resin layer 710 and a maximum film thickness of the second resin layer 719b in the display region 760 is thicker than each of a maximum film thickness of the first resin layer 710 and a maximum film thickness of the second resin layer 719b in a portion of the frame region 770, and a maximum film thickness from a lower face of the first resin layer 710 in the display region 760 to the upper face of the second resin layer 719b in the display region 760 is thicker than the maximum film thickness from the lower face of the first insulating film 701 in the frame region 770 to the upper face of the second resin layer 719b in a portion of the frame region 770.
	Regarding claim 10, Maruyama in Fig. 7 further teaches a maximum film thickness from a lower face of the underlayer 101 in the display region 760 to the upper face of the second resin layer 719b in the display region 760 is thicker than a maximum film thickness from a lower face of the underlayer 101 in a portion of the frame region 770 to the upper face of the second resin layer 719b in the portion of the frame region 770.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama.
	Regarding claim 6, Maruyama in Fig. 7 does not explicitly disclose a film thickness of the upper layer resin layer 504 in the frame region 770 is less than a film thickness of the upper layer resin layer 504 in the display region 760, or the underlayer 101 includes the upper layer resin layer 504 only in the display region 760.
	However, the embodiment disclosed in Maruyama’s Fig. 9 recognizes a need for favorably bending a substrate of a display device (¶ 61). Maruyama’s Fig. 9 satisfies the need by removing the second resin layer 504 (i.e. upper layer resin layer) in a portion of the peripheral region 770 (i.e. frame region; see also Fig. 7). Such structure would provide a film thickness of the upper layer resin layer in the frame region being less than a film thickness of the upper layer resin layer in the display region, or the underlayer includes the upper layer resin layer only in the display region, as claimed.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Fig. 7 of Maruyama with the structure taught by Fig. 9 of Maruyama, so as to favorably bending a substrate of a display device.
II. Prior-art rejections based at least in part of Han
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0041772 A1 to Han in view of US 2016/0351539 A1 to Bower et al. (“Bower”).

    PNG
    media_image2.png
    358
    643
    media_image2.png
    Greyscale

Regarding independent claim 2, Han in Figs. 7-7 teaches a display device (¶ 66, organic light-emitting display apparatus) comprising: 
an underlayer 100 (¶ 37 & ¶ 32, lower substrate 100), a first insulating film 120-121 (¶ 38 & ¶ 47, buffer layer 120, 121 formed of silicon oxide or silicon nitride, which is insulating material) contacting an upper face of the underlayer 100, a semiconductor layer 130-131 (¶ 38 & ¶ 47, semiconductor layer 130, 131), a second insulating film 140-141 (¶ 39 & ¶ 47, gate insulating film 140, 141), a first metal layer 150-151 (¶ 39 & ¶ 47, gate electrode 150, 151 formed of metal material), a first resin layer 190, 191 (¶ 47 & ¶ 44, second insulating films 190-191 formed of benzocyclobutene (BCB), which is a resin material1), a first electrode 170-171 (¶ 44 & ¶ 70, source electrode 170, 171 or drain electrode 170, 171), and a second resin layer 240, 241 (¶ 49 & ¶ 48, pixel defining layer 240 formed of polyimide and second layer 241 formed of the same material as the pixel defining layer 240, and polyimide is a resin material2), in order from a lower layer 100, 120-121, 130-131, 140-141, 150-151, 190-191, 170-171, 240-241 (see Fig. 7), 
wherein at least one of the underlayer 100, the first resin layer 190-191, and the second resin layer 240-241 is a thin film layer 100, 190-191, 240-241 (Fig. 7) having a maximum film thickness in a display region DA (¶ 37, display region DA) provided with a light-emitting element 200 (¶ 37, organic light-emitting device 200) being thicker than a maximum film thickness in a frame region PA (¶ 37, peripheral region PA) surrounding the display region DA (Figs. 7-8, a maximum thickness of at least one of the layers 100, 190, 240 (including any combinations of the layers 100, 190 and 240) in the display region DA is thicker than a maximum thickness of the layer 100, 190-191 or 240-241 in a portion of the frame region PA)
wherein the underlayer 100 includes a plastic layer (¶ 37).
However, Han does not specifically disclose that the underlayer/substrate includes a resin layer. 
Bower teaches that a substrate can be made from plastic or resin (¶ 51, ¶ 99, ¶ 146, ¶ 195 & ¶ 239). In other words, Bower recognizes that plastic and resin are functional equivalent as being able to function as substrates/underlayers.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute plastic taught by Han with another functionally-equivalent resin taught by Bower.  
	Regarding claim 3, Han in Fig. 7 further teaches the thin film layer 100, 190-191, 240-241 includes the underlayer 100 .
Regarding claim 4, Han in Fig. 7 further teaches a maximum film thickness from a lower face of the first insulating film 120 in a portion of the display region DA to an upper face of the second resin layer 240 in the portion of the display region DA is thinner than a maximum film thickness from a lower face of the first insulating film 120 in a portion of the frame region PA to an upper face of the second resin layer 241 in the portion of the frame region PA (Fig. 7), and a maximum film thickness from the lower face of the first insulating film 120 in the frame region PA to the upper face of the second resin layer 240 in the display region DA is thicker than a maximum film thickness from the lower face of the first insulating film 120 in the frame region PA to the upper face of the second resin layer 241 in the frame region PA (Fig. 7).
Regarding claim 11, Han in Fig. 7 further teaches a layered body including the underlayer 100, the first insulating film 120-121, the semiconductor layer 130-131, the second insulating film 140-141, the first metal layer 150-151, the first resin layer 190-191, the first electrode 170-171, and the second resin layer 240-241, in the frame region PA.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 is rejected.
Claim 12 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 12 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein the layered body includes at least one of a dummy pattern, a residue of a short ring, and wiring line of a gate driver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                          

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                      

	
	
	
		
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2010/0165255 A1 by Ishitani et al. discloses in paragraph 64 that benzocyclobutene is a resin material.
        2 U.S. Patent Publication No. 2010/0165255 A1 by Ishitani et al. discloses in paragraph 64 that polyimide is a resin material.